 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller Brewing Company and Ervin Szewczuga andGerald Treichel. Case 30-CA-4468January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELL.OOn April 2, 1980, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in opposition to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the. exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.'In reaching his Decision the Administrative LawJudge relied on our prior decisions in PrecisionCastings Co.,2Gould Corp.,3 and Indiana andMichigan Electric Co.,4for support. Respondent'sexceptions raised the question of the validity of In-diana and Michigan, supra, as precedent in light ofthe Seventh Circuit's refusal to enforce the Board'sOrder. We do not read the Seventh Circuit's opin-ion as placing absolute liability on union stewardsand further find that the factual distinctions be-tween that case and the instant case place this caseoutside the reach of its precedential impact.In Indiana and Michigan Electric, supra, the courtfound that 50 bargaining unit employees walked offtheir jobs and left the employer's premises in viola-tion of a contractual no-strike clause. Five unionofficials falsely advised their supervisors that theywere ill and left with the other strikers. Three ofthe five union officials later assisted in ending thestrike. As a result of this unlawful activity the em-ployer issued written warnings to the rank-and-filestrikers, suspended for I day the three stewardsI The Administrative Law Judge recommended that the two discrimin-atees be given backpay beginning with the date of their discharge. No-vember 15. 1977. However, the rank-and-file employees who left theplant were given 3-day suspensions on the same date. Therefore, theremedy is revised to make whole the discriminatees to the extent that thediscipline imposed against them exceeded that given to the rank-and-file.The recommended Order and notice are revised accordingly.2 Precision Castings Company. Division of Aurora Corporation, a whollyowned Subsidiary of Allied Products Corporation, 233 NLRB 183 (1977).5 Gould Corporation, 237 NLRB 881 (1978), enforcement denied 612F.2d 728 (3d Cir. 1979).4Indiana d Michigan Electric Company. 237 NLRB 226 (1978), en-forcement denied 599 F.2d 227 (7th Cir. 1979).who helped to end the walkout, and suspended for3 days the two officials who took no action to ter-minate the strike. The court reasoned that union of-ficials have a higher responsibility than other em-ployees not to engage in conduct which violatestheir duties as employees and repudiates their re-sponsibilities as union officials. The court foundthat the employer's action in disciplining the unionofficials more severely than the other strikers didnot violate the Act because it was "entitled to takeinto account the union official's greater responsibil-ity and hence greater fault."5In the instant case, Stewards Treichel andSzewczuga were informed by Respondent of awork assignment decision which they knew wouldupset their membership. Their initial response wasto contact Union Business Representative Carrerato inform him of the decision, to register their dis-agreement, and to seek his help in investigatingmethods by which the decision might be reconsid-ered. The stewards agreed that the best course ofaction was to wait until the newly assigned em-ployees began the disputed work and thereupon filea grievance in accord with the contract procedure.In keeping with past practice, the stewards in-formed their fellow electricians about this mostrecent decision. However, the angry reactionwhich this news elicited exceeded their expecta-tions and talk of a walkout began immediately. Theemployees' anger was directed not only at Respon-dent for its decision, but also at the stewards andthe Union for their inability to represent successful-ly their interests. The rank-and-file strikers wantedto go to the union hall to find out why they sooften came out on the losing end. Both stewardstried to calm their men and Treichel contactedCarrera for further advice and assistance in restor-ing order. During this conversation, Carrera toldTreichel to continue to try to calm the men and tokeep them inside the plant, but, if the employees in-sisted on coming to the union hall, to keep themtogether as a single group. Following this adviceboth stewards attempted to convince the employ-ees that the matter was being pursued through theappropriate channels and that they should return totheir jobs and allow the process to work. Despitetheir continued efforts, the employees refused to bepacified. When it became apparent that the em-ployees were determined to leave, Treichel andSzewczuga each notified supervisory personnelabout what was happening. As their men exited theplant, the stewards observed Carrera's instructionto keep their men together and followed them out.Thereafter Respondent issued letters of reprimandr Indiana & .Michigant Electric Compay. upra at 232254 NLRB No. 24266 MILLER BREWING COMPANYand temporary suspensions to the rank-and-filestrikers, but discharged Treichel and Szewczugafor "participation in and leadership of the wal-kout." While acknowledging that it has no basis forbelieving that either Treichel or Szewczuga incit-ed, suggested, or encouraged the walkout, Respon-dent asserts that Treichel and Szewczuga, by virtueof their union stewardship positions alone, wereleaders in the unlawful strike and thereby deservedthe harsher discipline.The facts of this case clearly portray a situationwhere these two stewards could have done littleelse but what they did. They were caught in aseries of events whereby an employer's decisionprovoked a hostile, and ultimately uncontrollable,reaction against the Employer, the Union, andthemselves. Credited testimony reveals that at eachstep in the situation's progress they attempted torestore order, to persuade their men to remain onthe job, to seek assistance from others in theUnion, and to apprise Respondent truthfully aboutwhat was happening. Both the union business rep-resentative and their men wanted the stewards toaccompany the rank-and-file to the union hall. Theleadership which was exerted by Treichel andSzewczuga was not in causing the walkout, butrather in a futile attempt to quell the rising tide fa-voring that walkout. Based on these findings, theSeventh Circuit's characterization of a steward's"greater responsibility and hence greater fault" isinapplicable herein and we agree with the Adminis-trative Law Judge's determination that Respon-dent's imposition of more severe discipline on thestewards violates Section 8(a)(l) and (3) of the Act.Contrary to Member Jenkins, the remedy pro-vided herein is fully appropriate and in accord withthe traditional remedies imposed by the Board. TheChairman views his disagreement with MemberJenkins to be less a difference over remedy thanone over the nature of the violation found.At the outset, it is important to note exactlywhat conduct has been found violative of the Act.Here, we are affirming the Administrative LawJudge's finding that Respondent unlawfully im-posed a "greater discipline" (emphasis supplied) onunion stewards than that imposed upon rank-and-file employees who also participated in the unpro-tected walkout. In this case, as in Precision Castingsand its progeny, the very heart of the Board's ra-tionale is that an employer may not rely on union-related considerations to justify a more severe dis-cipline for stewards. However, an employee'sstatus as a steward does not insulate him or herfrom the lawful discipline imposed upon all em-ployees. Thus, in these circumstances, the violationdirectly results from the additional penalty imposedon a steward by an employer. For that violation, aproper remedy must be provided.In the Chairman's view, the remedy advocatedby Member Jenkins fails to correlate with the vio-lation found. In this case, inasmuch as the walkoutwas unprotected, Respondent could and did lawful-ly discipline those employees who participated inthe walkout. Thus, to the extent that all electri-cians-including the stewards-who participated inthe walkout received a 3-day suspension withoutpay, Respondent's discipline was lawful. However,Respondent's imposing a greater discipline uponthe union stewards was unlawful, and the stewardsare therefore entitled to be made whole to theextent that their discipline exceeded that foundlawful.Should the litigation raise, and leave otherwiseunresolved, any doubt whether the total disciplineor only an additional discipline was imposed uponan employee for discriminatory reasons, ChairmanFanning would resolve that doubt against thewrongdoer. The American Distilling Company6-cited by Member Jenkins-involved just such a sit-uation. There, an employee, who was also theunion president, was suspended for 90 days for vio-lating a work rule. No other employee had everbeen suspended for more than 30 days for the sameoffense, and the Board found that the employee re-ceived the greater discipline because he was theunion president. The case did not involve a groupof employees engaging in the same conduct at thesame time (e.g., such as the unprotected walkoutherein) and for which union stewards received agreater penalty. In American Distilling as it was un-certain what penalty, if any, the employee wouldhave received absent union considerations, the em-ployer's entire discipline violated the Act and itwas fully proper that the remedy included backpayfor the full 90-day suspension. But, when litigatedon the theory of disparate punishment and the factsclearly show that all employees similarly situatedreceived the same lawful discipline except that theunion stewards received a greater discipline be-cause of their position, the violation found must bethat the additional penalty violated the Act and aremedy provided for the discrimination actuallysuffered. 7Certainly, in analogous situations, though it isclear that a discriminatory act has taken place, theBoard nonetheless limits a remedy to fit the viola-tion. For example, when an employee is dischargedor laid off for discriminatory reasons, the make-whole remedy will be limited if it can be showna 245 NLRB 1148 (1979).' See, e.g., Westinghouse Electric Corporation, 243 NLRB 306 (1979).267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employee later would have been terminat-ed or laid off for nondiscriminatory reasons.8Here,by imposing a remedy which makes whole the dis-criminatees to the extent their discipline was un-lawful, the Board is recognizing the nature andextent of the violation found and fulfilling its func-tion to fashion a proper remedy.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Miller Brewing Company, Milwaukee, Wisconsin,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a) ofthe recommended Order:"(a) Make whole Ervin Szewczuga and GeraldTreichel, with interest, for any loss of earnings in-curred as a result of the discriminatory discipline.Said interest shall be computed as set forth in theremedy section of this Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, concurring:I agree with the remedy provided herein, but, inaddition, I would order a complete make-wholeremedy, providing backpay to Szewczuga andTreichel for the entire length of their discrimina-tory discharges, beginning November 15, 1977. Thelimited remedy fashioned herein represents an un-warranted departure from the Board's traditionalremedies in disparate treatment cases.It is the Board's function to remedy the effectsof an unfair labor practice and to restore the statusquo ante. It is neither the purpose nor the design ofan unfair labor practice proceeding for the Boardto assume the role of an arbitrator, meting outwhat it considers to be appropriate discipline whenit finds that a respondent's discriminatory actionhas resulted in inappropriately severe discipline.Rather, the Board's obligation to remedy the ef-fects of the unlawful conduct actually committed isnot affected by the fact that a respondent lawfullya See, e.g., Ohio Valley Graphic Arts, Inc., 234 NLRB 493 (1978). Inthat case, an employer, for discriminatory reasons, accelerated the dis-charge of an employee, whom it would have lawfully discharged 6 dayslater. In fashioning a remedy, the Board did not order reinstatement.Rather, the Board directed the employee be awarded backpay for the 6days by which his discharge preceded the date, absent unlawful consider-ations, upon which he would have been lawfully discharged. Thus, theBoard precisely tailored the remedy so as to make whole the discrimina-tee only to the extent the employer's action was unlawful.could have imposed less severe discipline upon adiscriminatee.A simple illustration demonstrates the folly in-herent in the remedy herein. In a typical disparatetreatment case, the prounion employee receivesgreater discipline for the same offense than doesthe nonunion employee. If the violation is found,the Board orders a complete make-whole remedy;we do not reduce the discipline or alter the natureof it.9Indeed, the Board has applied its traditionalmake-whole remedial approach in cases similar tothe instant case. For example, in The American Dis-tilling Company, 245 NLRB 1148 (1979), a unionofficial was suspended for 90 days for misconductfor which rank-and-file employees had receivedsuspensions ranging from 1 week to 30 days. TheBoard ordered that the discriminatee be givenbackpay for the full term of the suspension imposedby that respondent, not for some lesser period overand above that which may have reflected a nondis-criminatory suspension. Thus, it has never been theBoard's function to administer discipline fairly forthose employers who administer it discriminatorily.If the Board ventures into this area of formulating"appropriate" levels of discipline, its processes willbe steeped in an analytical mire of disciplinary sys-tems and efforts to find the appropriate level wherenonunion employees are disciplined to different de-grees, all consuming great amounts of time, and re-sulting in arbitrary and unpredictable remedies fordiscriminatees. Simply stated, if Respondent's con-duct is found unlawful, the Board may not amelio-rate the effects of the unlawful conduct by, ineffect, imposing lesser discipline on the discrimina-tees. Accordingly, I would order the traditionalmake-whole remedy.MEMBER PENELLO, dissenting:Contrary to my colleagues, I would reverse theAdministrative Law Judge and dismiss the com-plaint in this case. Once again I must reiterate mycontinuing disagreement with the majority's con-clusion that it is a violation of the Act for an em-ployer to discipline union officials more severelythan other employees for breaching their duty toenforce the contract by participating in a strike inviolation of a contractual no-strike provision.'°Furthermore, I note that this case arose within theSeventh Circuit, which has clearly indicated that itconsiders the majority's analysis of the law in such9 See, e.g., Windsor Plastics. Inc., 231 NLRB 1222 (1977).'0 See my dissenting opinion in Gould Corporation. 237 NLRB 881(1978), enforcement denied 612 F.2d 728 (3d Cir. 1979), and my concur-ring opinion in Midwest Precision Castings Company, 244 NLRB 597(1979).268 MILLER BREWING COMPANYcases to be erroneous. ' Inasmuch as I find the ma-jority's attempts to distinguish the facts in this casefrom those in the Indiana & Michigan case singular-ly unconvincing, I would follow that precedent,which coincides with my analysis of the law in thisarea. Thus, I would find that Respondent did notviolate Section 8(a)(3) and (1) of the Act by disci-plining Charging Parties Szewczuga and Treichelmore severely than other employees who partici-pated in the unprotected strike, because as unionofficials they had a higher duty than other employ-ees to abide by and enforce the contractual no-strike provision.It is undisputed that the walkout of Respondent'sfirst-shift electricians on November 1, 1977, violat-ed the no-strike clause of the contract and was thusunprotected. It is also undisputed that StewardsSzewczuga and Treichel walked out of the plantwith the other electricians, despite requests by Re-spondent's officials that they remain on the job,and went with the striking electricians to the unionhall. By this conduct, they clearly joined and par-ticipated in the illegal strike. While Szewczuga andTreichel also took some steps to prevent the wal-kout and to end it after they were unsuccessful inforestalling it, their conduct in walking out withthe striking employees was inconsistent with theirattempts to prevent the strike and breached theirduty to enforce the contract. In light of their posi-tions of authority within the Union, they wouldlogically be viewed by the employees as leaders inany strike situation. Their actions in walking outalong with the other employees thus spoke louderthan their words, effectively demonstrating theirtacit approval of the employees' strike and under-mining the Union's contractual no-strike commit-ment.For the reasons set forth in my dissenting opin-ion in Metropolitan Edison Company, 252 NLRBNo. 147 (1980), I would find that, regardless of theactions taken by Szewczuga and Treichel to endthe strike, they nevertheless breached their primaryresponsibility as union officials to enforce the con-tract by participating in a strike which violated theno-strike clause of the contract. Therefore, I wouldfind that Respondent acted lawfully in holdingthem to a higher standard of conduct and disciplin-ing them more harshly than other employees whoparticipated in the illegal strike. Accordingly, I dis-sent.'L See Indiana & Michigan Electric Company v. NL.R.B., 599 F.2d 227(7th Cir. 1979), denying enforcement of 237 NLRB 226 (1978).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge employees or dis-criminate against them in regard to their hire,tenure, or any term or condition of employ-ment, because of their protected concerted ac-tivities or because they hold union office in thebargaining unit when engaging in protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL give Ervin Szewczuga and GeraldTreichel backpay with interest to compensatefor any loss of earnings they incurred as aresult of the discriminatory discipline.WE WILL offer to both said employees im-mediate and full reinstatement to their formerjobs or, if such positions no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights or privi-leges previously enjoyed.MILLER BREWING COMPANYDECISIONHERZEL H. E. PLAINE, Administrative Law Judge:This case is concerned with the discharge of the Charg-ing Parties, two electrician employees of Respondent,who were stewards for Local 494, International Brother-hood of Electrical Workers, AFL-CIO-CLC (IBEW orthe Union), in connection with a wildcat walkout to theIBEW union hall, on November 1, 1977, of most of thefirst-shift electricians employed at Respondent's Milwau-kee brewery, in contravention of the union contract withRespondent abjuring strikes and walkouts in favor of set-tlement of disputes by the grievance and arbitration pro-cedures of the contract.The work stoppage was of several hours duration. Itwas a mixed reaction of the electricians to what they re-garded as management favoritism toward MachinistUnion (IAM) employees in reversing, on November 1, aprior management decision and awarding to machinistscertain Filtec work being performed by electricians, andthe seeming inadequacy of their IBEW union representa-tion, under the contract grievance procedure, to hold onto work performed by the electricians. Only the two269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion stewards were punished by discharge. The otherparticipating employees were disciplined by up to a 3-day loss of pay and reprimand in their files.The complaint alleged,' and the General Counsel con-tends, that the discharge of the two stewards was dis-criminatory and imposed on them alone because of theirunion status as stewards, in violation or Section 8(a)(3)and (1) of the National Labor Relations Act (the Act).Respondent claims that the discharge of the two em-ployees was not solely because of their status as unionstewards, but rather because of their active leadership ofthe employees in the work stoppage and walkout, andtherefore constituted justified action to discourage lead-ership in breach of the contract obligation.The case was heard before me on January 15, 16, and17, 1979, at Milwaukee, Wisconsin. All three parties havefiled briefs.Upon the entire record of the case, including my ob-servation of the witnesses and consideration of the briefs,I make the following:2FINDINGS OF FACTI. JURISDICTIONRespondent is a Wisconsin corporation that operatesbreweries and related facilities throughout the UnitedStates, including the brewery in Milwaukee involved inthis case.In the year prior to issuance of the complaint, a repre-sentative period, Respondent realized gross revenues inexcess of $500,000 from its operations and shipped andreceived goods valued in excess of $50,000 to and frompoints outside Wisconsin.As the parties admit, Respondent is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.As the parties also admit, the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent's Milwaukee brewery, the facility in-volved in this case, is a collection of buildings wherebeer is brewed and packaged in bottles, cans, and kegs.According to Joe Paulicivic, who was Respondent'slabor relations manager for the Milwaukee brewery inNovember 1977 and earlier, Respondent's employeeswere variously affiliated with 12 unions. The employeesof direct concern were electricians, members of theIBEW (the Union), who constitute a segment of themaintenance force in the brewing and packaging depart-ments.The electricians provided coverage for the brewery's 3shifts, with about 28 men on the first and predominantshift, and about 6 men each on the second and thirdshifts. The first shift hours were from 7 a.m. to 3:30 p.m.Most of the buildings comprising the brewery are ingroups with some inside interconnections within eachI The charge was filed on December 13, 1977.2Certain errors in the transcript are hereby noted and corrected.group, but only exterior ingress and egress between theseveral groups. The main dividing line between thegroups is State Street (running east and west) so that thebuildings, denominated by numbers, are usually describedas north or south or on the north side or south side (ofState Street).The electricians work out of three electric shops. Oneis located on the third floor of north building 29, some-times called north bottling, which is part of the group ofnorth side buildings concerned with packaging (see Resp.Exh. 6).A second electric shop is on the first floor of southbuilding 60, sometimes called south bottling, whichbuilding, along with south building 61, comprise thesouth packaging plant (see Resp. Exh. 6).A third electric shop is on the first floor of southbuilding 15, which building is concerned with brewing(see Resp. Exh. 6).In connection with the three electric shops, for thefirst and predominant shift the union business agent hadappointed from among the electricians three stewards,one for each shop. One of the stewards was ErvinSzewczuga (referred to as Erv in the testimony), an em-ployee of Respondent for 26 years, who had been serv-ing as steward for 4 years of the electric shop in northbuilding 29. For the electric shop in south building 60,the appointed steward was Gerald Treichel (referred toas Gerry in the testimony), an employee for 12 years andsteward for 4 years. For the electric shop in south build-ing 15, the appointed steward was Theodore Collins (re-ferred to as Ted in the testimony), an employee for 22years and steward for about 3 years.Among the supervisory and management personnel in-volved in the events of this case were Paul Jablonowski,then packaging maintenance manager; Joe Paulicivic,then labor relations manager for the Milwaukee brewery;Daniel Feinsinger, industrial relations division (IRD)manager for the Milwaukee brewery, to whom Paulici-vic reported; Resident (or Plant) Manager Fred Mundt,to whom Feinsinger reported; Corporate Manager of allIndustrial Relations Departments Koenig; SupervisorEdward Beers, who was an electrical and mechanicalmaintenance supervisor in south packaging; and Supervi-sor Gary Grande, who was an electrical maintenance su-pervisor in north packaging.B. The Union ContractLocal 494 IBEW (the Union) has represented the elec-tricians employed at Respondent's Milwaukee brewerybetween 30 and 40 years, according to Union BusinessRepresentative Henry Carrera. Carrera had been businessrepresentative for almost 10 years at the time of the hear-ing.The latest and current 3-year contract, which is a con-tract of the Union with the Pabst and Schlitz Milwaukeebreweries as well as Respondent's Milwaukee brewery,became retroactively effective on October 1, 1977, after270 MILLER BREWING COMPANYbeing ratified by the parties on October 31 and signedNovember 11, 1977,3and runs to October 1, 1980.The pertinent "no strike" provision of the contract isarticle IX, paragraph 5, which reads as follows:ARTICLE IXGRIEVANCE AND ARBITRATION PROCEDURE5. During the term of this Agreement, all disputes,grievances, complaints and adjustments pursuant tothis Agreement shall be settled in accordance withthe Grievance and Arbitration Procedure outlinedherein, and the Union agrees for itself and its mem-bers that there shall be no strike of any kind, walk-out, slow-down, picketing, stay-in, or work stop-page of any type. Should the Union, or any employ-ee or group of employees violate the provisions ofthis paragraph, it is mutually agreed that the Em-ployer may impose such disciplinary action againstany or all employees involved as it may deem nec-essary, including discharge. The Employer agreesthat there shall be no lock-out on its part. It isagreed that any dispute arising under Paragraph 5shall be disposed of through the Grievance and Ar-bitration Procedure set forth in this Article IX.C. The Filtec Dispute and Prior Disputes HistoryFor years, the electricians, represented by IBEW, andthe machinists, represented by District 10 of the Interna-tional Association of Machinists etc. (IAM), had beenvying for jurisdiction over items of in-plant work.A prime example, with origins going back many years,was the repair of electrical parts on battery-operatedforklift trucks used in and about the plant. Although in1958 the electricians had been awarded the work by Re-spondent involving what was then a very few such elec-tric trucks, in 1973 when Respondent acquired a largefleet of them it assigned the work to an internal vehiclerepair shop operated by the Machinists. The Electriciansin 1974 took Respondent's assignment to arbitration, andin 1975 the arbitrator ordered Respondent to assign thework to the electricians. Nevertheless, as many of theemployee witnesses testified and Labor Relations Man-ager Paulicivic conceded, Respondent refused to assignthe work to the electricians and instead cooperated withthe machinists (who to meet technical requirementsthreatened a work stoppage) in having the matterbrought to the Board for determination under Section10(k) of the Act. In 1976, the Board, relying heavily onRespondent's preference for the machinists (noting thatboth crafts were equally suited by background, practice,and skills), awarded the work to the machinists, Interna-tional Association of Machinists and Aerospace Workers,District No. 10, AFL-CIO, 222 NLRB 688, 689-690(1976).This episode, as did others involving contests with themachinists and work decisions prior to November 1977,soured the views of the electrician employees concerningthe impartiality of Respondent's management and super-3 The prior contract had expired October 1. 1977. hut as extendedfor another month while negotiations continued.visors, and fostered a belief that management was sidingwith the machinists. The belief was fed by employee un-derstanding that some of the supervisors of the electricaland mechanical departments came from machinists back-grounds (for example Beers, Jablonowski, and a GeneSalkowski) and that there was no electrician in the rel-evant management (see testimony of electrician employ-ees Liske, Rutz, and Collins among others, and testimonyof Jablonowski and Beers indicating previous machinistties).The disenchantment of the electricians, according toelectrician Liske a 16-year employee, extended not onlyto their Employer but also to the union representativesand stewards who, said Liske, appeared to be only losingin the grievance procedure over work previously doneby electricians. Among some of the other disputes thatthe electricians lost was the refusal of the machinists toallow electricians the use of certain company tools, forwhich Maintenance Manager Jablonowski first gave apromise to correct but then repudiated under machinists'pressure (testimony of electrician Szewczuga); removalof motors from gear heads (testimony of electriciansLiske and Rutz); a matter concerning brackets in July1977, as to which Szewczuga said he had persuaded hisfellow electricians to refrain from walking out; and,lastly, the dispute over the Filtec work, which precipitat-ed the work stoppage of November 1, 1977.The Filtec, an inspection reject device in packaging todetermine the liquid level in containers, was goingthrough a process of replacement in the plant. The oldstyle, mainly on the bottle lines, uses an optical systemthat passes a beam of light through the bottle and sensesthe difference in light refraction to determine the filllevel of the liquid. The replacement style, useable forpackaging cans as well as bottles, passes a beam of radi-ation through the can or bottle to sense the liquid levelby differentiation of the density. Apparently, the newstyle Filtec is more electronically oriented than the oldstyle. The gradual process of replacing the old with thenew had begun when the dispute between the electri-cians and machinists erupted at the end of October 1977.The installation of the new Filtec system, in variouslocations, involved three parts, namely, installing (a) thetotalizer, (b) the inspection head, and (c) the reject con-veyor.The work had been divided between the electriciansand the machinists, and, as electrician steward Szewc-zuga testified, there had been agreement between thecontesting sides that electricians would install item (a),the totalizer, and machinists would install item (c), thereject conveyor. There had been no agreement on install-ing item (b), the inspection head.In October 1977 or earlier, Respondent had engagedan outside electrical contracting firm, the McGaw Com-pany, whose employees are IBEW electricians, to do themounting of the inspection heads; and in the last week inOctober 1977 McGaw electricians were working on fourunits on a dual line for quarts and 12-ounce bottles,271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich work included bolting the inspection head to thefloor and insuring that it was level to the conveyor.4On October 24, 1977, according to Labor RelationsManager Paulicivic, the McGaw electricians were toldto stop work, as a result of the machinists' complaint(with overtones of a strike threat) that the electricianswere doing the machinists' work. On October 26, Pauli-civic called a meeting that included electrician stewards,Szewczuga and Treichel, and two machinist stewards,White and Lysek, and told them that Respondent haddecided to have the McGaw electricians continue withthe Filtec work assigned to them. Paulicivic claimed, atthe hearing, that this was merely a temporary decision,but electrician stewards Szewczuga and Treichel testifiedthey understood this was a final decision. Paulicivic ap-parently contributed to the understanding or misunder-standing of the electrician stewards by not putting whathe said had been decided in writing, and by asking onlythe machinist stewards at the meeting to supply some ad-ditional information. He testified that Packaging Mainte-nance Manager Jablonowski later suggested that he, Pau-licivic, get some further information for the electriciansthrough Project Manager Brockmeyer in order to havethe whole old history; and Brockmeyer came to electri-cian steward Szewczuga after the McGaw electriciansresumed work on October 27 and (either inadvertentlyor intentionally) perpetuated the misunderstanding con-cerning the decision of October 26 by telling Szewczugathat he, Brockmeyer, was getting "heat" from the ma-chinists and needed some information from the electri-cians to tell the machinists. Szewczuga supplied Brock-meyer with a letter or letters concerning earlier history.It was therefore with a reply of surprise that Szewc-zuga was told by Paulicivic and Jablonowski, on themorning of November 1, that they wanted a furthermeeting at 11 that morning with him and electrician ste-ward Treichel and the two machinist stewards to "clari-fy" the Filtec decision of October 26. Szewczuga repliedhe thought the matter had been clarified on October 26.Nevertheless the meeting was held and Szewczuga andTreichel attended along with the machinists' and man-agement representatives.At the 11 a.m. meeting of November 1, Szewczuga forthe electricians and White for the machinists were eachhanded a paper (G.C. Exh. 2), which reversed the Octo-ber 26 decision, so that installation of the disputed item(b), the Filtec inspection head, previously awarded to theelectricians, was now awarded to the machinists. TheNovember 1 decision noted (what had not been in dis-pute) that electricians would continue to be responsiblefor wiring and adjustments of the inspection head as inthe past, and stated also (what apparently had not beenin dispute) that installation of the totalizer (item (a))would be done completely by the electricians, and instal-lation of the reject conveyor (item (c)) would be done bythe machinists except for wiring by the electricians.Packaging Maintenance Manager Jablonowski told thefour stewards that the decision was final. He and Labor4 Electricians Szewczuga, Rutz, and others of Respondent's electri-cians testified that they had no objection to, or problem with, the workbeing done by the outside electricians who were fellow members of theirUnion.Relations Manager Paulicivic claimed that both the elec-tricians and machinists representatives responded heated-ly, the electricians because it was unfair to take from theelectricians work they had been doing, the machinists be-cause they had not also been given the installation of thetotalizer (although there was contradictory evidence thatthey had agreed that this item would be done by theelectricians, and Paulicivic conceded that the machinistsfiled no grievance over the assignment).Manager Jablonowski testified that in the course of thediscussion electrician Szewczuga said, "It looks like toget anything here you have to be a rabble rouser." Jab-lonowski said he replied, "Don't go using self-help, youhave a grievance procedure to follow." Szewczuga didnot recall any reference to "rabble rouser." He was quiteclear in his testimony that he made no threats. In thisregard, Jablonoski's further testimony was corroborativeof Szewczuga, Jablonowski saying that he did not feelthe rabblerouser remark was a matter of concern or thatit indicated trouble, and that it was typical of remarksmade in this and other meetings.5Indeed, after the meeting ended at or about 11:30 a.m.,both Managers Jablonowski and Paulicivic went off tolunch, as they testified, without any foreboding of trou-ble, particularly interruption of work, at the plant.D. The Work StoppageFollowing the forenoon meeting of November I onthe Filtec installation assignments, electrician stewardsSzewczuga and Treichel proceeded to the electric shopin north building 29 and telephoned the results of theFiltec meeting to Union Business Representative HenryCarrera. In essence they reported that Respondent hadreversed its earlier decision of October 26 on electriciansinstalling the Filtec inspection head and awarded thework to the machinists. According to the two stewards,Carrera said he would see what he could do about it.Carrera testified that he also told them that it looked likeanother jurisdictional dispute under the contract withRespondent, as in the electric forklift case, and he wouldlook about for someone to argue the case for the electri-cians.The two stewards decided that each would go back tohis own shop for lunch but rejoin and see electrician ste-ward Ted Collins in the south brewing department forany ideas he had, as a result of his participation in themost recent contract negotiation, for preparing or deal-ing with the Filtec grievance, and that if there were anyneed Treichel would be in touch with Carrera.I. The walkout from South PackagingLeaving steward Szewczuga, steward Treichel wentfrom north building 29 across the street to the electricshop on the first floor of south building 60, found no onethere, and went to the second floor lunchroom. From histestimony, it appeared that he found a good number ofI Labor Relations Manager Paulicivic was careful to point out that inthe meeting neither electricians nor machinists used the term work stop-page, and that when they referred to "trouble," as a result of the assign-ment, they were talking of being extremely unhappy, not a work stop-page.272 MILLER BREWING COMPANYhis fellow electricians and, eating his lunch, told them ofthe new and changed Filtec decision by Respondent andthat Union Representative Carrera was going to work onit. He got an angry response, his fellow employeesasking, why did they come out on the short end when herepresented them, demanding that the Union tell them,and asserting that they were going down to the Union tofind out. The discussion and participants moved to theelectric shop now involving most of the electricians at-tached to the shop. Treichel managed to call and reachCarrera again at the union hall and told him the menwere talking of leaving and coming down to the unionhall on account of the Filtec decision. Carrera counseledTreichel that Treichel should try to hold the men therewhile Carrera got in touch with the plant's industrial re-lations department (IRD) to try and stop the employees;and added, as Treichel described it, that if he could nothold the employees there to keep them together as agroup if they were coming down to the union hall.6Coming back to his electricians, said Treichel, the sen-timent appeared to be growing for going down to theunion hall. He testified that he told them it was thewrong thing to do and that Hank Carrera was going towork on the matter.Steward Treichel put a call in to steward Szewczugaand learned that he had been getting the same angry re-action from his electricians but no indication of anyaction yet and, as prearranged, both decided to see ste-ward Collins, and they met him briefly in south building15 at or near the first floor electric shop, which servicesthe south brewing department. As Collins related, theytold him of the Filtec decision, that their fellow electri-cians were up in arms and wanted to go to the unionhall, that this would be contrary to the union contract,and that they did not want this to happen. Szewczugaand Treichel asked Collins if there were any things inthe recent contract negotiations or terms that would helpin preparing a grievance, but the three quickly decided itwould be best to let the machinists start the work andthen file a grievance. The meeting was brief, and Szewc-zuga and Treichel departed for their buildings.7Treichel testified that, when he returned to the electricshop in south building 60, he found that a consensus ofhis colleagues had hardened against his view that theystay, that they would not listen to him but were deter-mined to leave for the union hall, and that they beganmoving out of the electric shop to pack away their toolsand change to street clothes. Treichel then sought outSupervisor Orville Witt in his office, and told him thatthe electricians of the building shop 60 were determinedto go to the union hall and that he, Treichel, had to go6 Union Representative Carrera testified that he tried to reach LaborRelations Manager Paulicivic and his assistant Olsen and learned theywere out to lunch, was told that IRD Manager Feinsinger was also out,and, after leaving a message for Feinsinger to call him, went out to lunchhimself. When he got back to his office just before I o'clock. Carrera gota call from Feinsinger to come to the plant at once and help deal with achaotic situation of people leaving. He complied and arrived, he said, inabout 15 or 20 minutes.7 Electrician steward Collins thought that his discussion with the othertwo stewards was by a joint telephone call from both, but the otherswere quite clear it was a personal meeting, and I credit their testimonyThere was no disagreement among the three as to what was saidwith them. Treichel then went back to the electric shop,still in his work garb, punched out (the clock is in theshop), but did not leave and instead went to the lockerroom to change to street clothes. He said he told themen there, who were dressed to leave, that if they weregoing to the union hall to stay together. He did not,Treichel said, direct anyone to stop work or to leave theplant.Treichel testified that he then went back to the electricshop and, after his colleagues punched out and left, hefollowed behind them, electrician Roland Liske immedi-ately preceding him.In connection with the foregoing testimony, two elec-tricians who were part of the crew in south packagingtestified. They were Roland Liske and Carl Rutz.Electrician Liske testified that he had been in thesecond floor lunchroom of south building 60 starting at11:30 a.m. and left for the first floor electric shop before(as he discovered later) steward Treichel had come intothe lunchroom. When Treichel came into the electricshop at or shortly after noon and discussed the Filtec de-cision, it was then Liske's impression that this was Trei-chel's first communication of the Filtec decision to theelectricians in south packaging.Liske testified that Treichel informed the employeespresent that the Company had reversed its earlier deci-sion and given the machinists the installation of the in-spection head previously performed by the electricians.According to Liske, the men accused Treichel and theUnion of not doing enough. Some said the Company hadwaited until the union contract was ratified the previousday, October 31, before announcing the Filtec decisionbecause there had been a rejection of the company con-tract offer prior to October 31. Others said the Companyhad been knuckling under to the machinists. Liske felt asdid others, he said, that going the legal route of griev-ance and arbitration was futile. Further, he was in agree-ment with the suggestion (which he said he did notmake) of "hitting the bricks" (walking out). Liske testi-fied that Treichel did not suggest the walkout or supportthe decision in favor of it, nor was there anything thatTreichel said that influenced him to leave work on No-vember 1.Electrician Liske further testified that, after hechanged to street clothes and was on his way from thelocker room heading to clock out, he was stopped by Su-pervisor Orville Witt and Unit Manager Ed Beers, whoordered him to go back to work, or be subject to disci-pline including discharge. Liske replied that the menwere going to the union hall to get the Filtec matter re-solved, and went down the stairway and punched outwith his fellow employees. He also testified that he didnot obey the supervisor's order to return to work be-cause his fellow employees were going to the union halland so was he, that the decision to disobey was his own,and that there was no threat of union discipline if he didnot walk out. Further, he was aware that some electri-cians stayed on and that there was no union action takenagainst them.Electrician Carl Rutz testified, as did Liske, that it wasnormal practice for the stewards to inform the electri-273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcians of decisions by management. However, he said hewas not present when steward Treichel communicatedthe Filtec decision to his colleagues, having been work-ing on a breakdown in shipping just before noon on No-vember 1, but he learned of the decision from several ofthe men as he came into the south building 60 lunchroomjust after noon. Steward Treichel was not there. Rutzsaid the men were saying "nasty" things, expressing dis-gust with the stewards, saying that they could not gettheir stewards to do anything, and saying it was timethat the men themselves did something. He said he par-ticipated in about 25 minutes of discussion in which thegroup decided to leave to go to the union hall. Therewas no indication, said Rutz, that Treichel had suggestedthey leave, and it was clearly not Treichel's decision, northe decision of steward Szewczuga who was stationed onthe north side, that the men leave their work to go to theunion hall. Rutz testified that he was aware of the no-strike clause in the union contract and that by leavingwork he could be subject to discipline including dis-charge.Rutz further testified that he went to put away equip-ment he had been working with in the shipping area andhis tools before coming to the locker room to changeclothes, and found most of the men changing or alreadyin street clothes. Steward Treichel came in in his workclothes and changed and, following the other men, wentdownstairs with Rutz to the electric shop. Rutz went tothe timeclock and punched out, but Treichel bypassedthe clock telling Rutz he had already punched out beforecoming up to change clothes.Unit Maintenance Manager Ed Beers testified that heaccosted several of the electricians as they were about topunch out or go out. He said he told electrician RolandLiske to return to work and that Liske replied he couldnot. Beers said he ordered electrician Greg Nowacki toreturn to work, but that Nowacki refused and answeredthat he was concerned with peer pressure and that hehad to work with his fellow employees.Steward Treichel testified that he was the last of hisgroup to leave the building. Unit Maintenance ManagerEd Beers followed and called to the retreating figures tocome back. Apparently Treichel, Liske, and Rutz heardhim, but only Treichel stopped and returned to talk toBeers. According to Treichel, Beers asked what washappening, and Treichel replied he was going to theunion hall with the men on union business. Beers toldhim that if he and they did not come back all were risk-ing discipline including discharge. According to Beers,Treichel answered that they knew this but they couldnot come back. Beers said that there were establishedprocedures for handling the problem, and, according toBeers, Treichel answered, not for us Ed. Treichel testi-fied that he did not recall saying that or what if anycomment he made to the reference to procedures. In anyevent, according to Treichel, the conversation endedwith Beers saying that he wished Triechel would comeback, and Treichel answering that he wish he could.Treichel rejoined the others and went to the union hall.2. The walkout from North PackagingAs already noted, after 11:30 a.m. on November 1, fol-lowing telephone notification of Union RepresentativeCarrera by union stewards Treichel and Szewczuga ofthe Filtec decision, the two stewards separated. Treichelreturned to his south building 60 and to its lunchroom,and Szewczuga went to the nearby lunchroom in hisarea, on the third floor of north building 26 not far fromthe third floor electric shop in the adjacent north build-ing 29. A group of Szewczuga's fellow electricians werethere having lunch and asked the result of the 11 o'clockmeeting on the Filtec. Szewczuga told them that theCompany had reversed the prior decision on the inspec-tion head and given the installation of it to the machin-ists.As Szewczuga testified, the men were irate, accusedthe stewards and the Union of not doing their jobs, andasked the stewards what they were doing to representthem. Szewczuga answered that the stewards were doingthe best they could and that Union Representative Car-rera knew of the decision and would take proper action.Approximately 5 minutes after he arrived in the lunch-room, Szewczuga was called to take care of a break-down of the Filtec on a can line which was in a part ofhis work area, one floor below in north building 26. Hewent to do the work, leaving on the table the copy ofthe written decision given him in the 11 a.m. meeting.He did the repair (of a Filtec not rejecting partly filledcans) in or about 5 minutes, watched it for about 10 min-utes to see that it worked properly, and then returned tothe lunchroom just a few minutes before noon. The menwere gone, and he picked up his lunch pail and went onto his electric shop in north building 29. He found themen discussing and arguing about the written Filtec deci-sion he had left in the lunchroom.Steward Treichel called from south packaging, and heand Szewczuga exchanged information on the angry re-actions each was getting from his colleagues and agreed,as prearranged, to meet and talk to steward Collins insouth brewing building 15. Szewczuga told his fellowelectricians he was going across the street to join Trei-chel in talking to Collins about any help they might getout of the recent contract negotiations.From the brief meeting with Collins and Treichel (al-ready discussed above), Szewczuga came back to thenorth side, and apparently went directly to his work sta-tion. Szewczuga testified that at or about 12:40 p.m. hereceived a page call, picked up the phone and an uniden-tified voice told him, "we're going to the Union hall andwe want you to come down too," and hung up. Szewc-zuga immediately headed for the electric shop on thethird floor of building 29.On his way there, Szewczuga said that he passed Elec-trical Supervisor Gary Grande and alerted him (as thefirst supervisor he had seen, according to the testimonyof Supervisor Grande) that it appeared that Szewczuga'sfellow employees were going to a meeting at the unionhall. Arriving in the electric shop, Szewczuga said, hefound some of the men already in street clothes. He toldthe men it would be best if they stayed and tried to re-solve the matter, and asked that they at least wait until274 MILLER BREWING COMPANYUnion Representative Carrera could do something, suchas file a grievance; but the response he got, Szewczugasaid, was that they were not ready to believe in griev-ances at this point after the experience with the electriclift trucks and other lost grievances, and now being de-prived of the Filtec assignment on the day after theyratified the union contract.Electrician Ken Entringer, who was stationed on thenorth side but temporarily doing work in south sidepackaging, spent about 15 minutes in the noon periodmeetings of the north side electricians in the lunchroomand electric shop when Steward Szewczuga was notthere. Entringer testified that the electricians spoke an-grily of being used as "pawns" of the company by aseeming grant of the work on the Filtec inspection headbefore they ratified the union contract with Respondent,and taking it away the day after the electricians ratifiedthe contract; and they spoke of their exasperation withnot only the Company, but also with the Union and thestewards. There was talk of "let's hit the bricks" and "goto the Union hall," and by the time he left the meeting,said Entringer, there was close to a unanimous consensusto go to the union hall.8Further, he said that there wasno arrangement by the men with the stewards to leaveconcertedly.Electrician Entringer testified that he went back to hiswork station on the south side to put away his tools,came back to north side to the locker room to change tostreet clothes, then came back to the electric shop for hislunch box, and encountered Szewczuga for the first timethat day. When Szewczuga asked Entringer where hewas going, he replied, flippantly, look out the window,and, without giving Szewczuga time to say more, left.Entringer testified that he was aware of two electricalsupervisors, Fry and Grande, who had appeared andwere attempting to give the employees orders to returnto work; and he knew he should have returned to workand knew of the contract prohibition against walkouts.Entringer punched out (the timeclock was in the electricshop), and testified that he was the first of his section toleave the plant and that Szewczuga was the last to comeout.Szewczuga testified that, when he realized his pleas tothe men were of no avail, he tried to reach Treichel onthe south side by phone for any word on Carrera, andthen tried to reach Carrera directly, both without suc-cess. Szewczuga concluded that he should accompanythe men to the union hall, went to the locker room tochange to his street clothes, and returned to the electricshop in order to pick up whatever documentation he hadon the Filtec and to clock out.While Szewczuga was getting his documents from hiswork bench, Packaging Maintenance Manager Jablon-owski and Supervisor John Scobie came in and toldSzewczuga it would be illegal for the men and him to goout and that all were subjecting themselves to disciplineand possible discharge. Szewczuga replied that he under-stood, but that he could do nothing with the men, theywere angry and were going to the union hall and wanted8 Szewczuga testified that four of the north side electricians did notjoin the walkout, and that he had said nothing to them or they to himtheir steward at the union hall. He testified that he men-tioned some of the causes of anger of which the men hadtold him, such as taking away the Filtec assignment afterthe electricians ratified the union contract, and apprehen-sion that the Filtec would be lost as they lost the electricforklift truck assignment. Szewczuga then clocked outand went to the union hall with his fellow electricians.He testified that, in his 26 years of employment, this wasthe first walkout by the electricians.Jablonowski testified that, after his return from lunchon November 1, he was alerted that there might be awork slowdown of the electricians going on, and Super-visors Grande and Fry came to him saying Grande hadbeen told by electrician steward Szewczuga that a unionmeeting was in progress. Jablonowski called SupervisorEd Beers to check on the south side, and himself tookseveral supervisors to the third floor electric shop innorth side building 29. They encountered employees instreet clothes. He asked his supervisors to go about andremind the employees that they were engaged in an il-legal work stoppage and were subjecting themselves tobeing disciplined, and to order them to return to work.Observing Szewczuga gather papers at his workbench, Jablonowski asked Szewczuga if he could stopthe men, and there ensued the discussion described aboveby Szewczuga. Jablonowski further testified that Szewc-zuga gave no direction to any of the employees to leave,and did not countermand any order by a supervisor to anemployee. Likewise, Electrical Supervisor Grande, whowas among the supervisors directing the employees toreturn to work on penalty of discipline including dis-charge, testified that Szewczuga did not countermand orinterfere with Grande's instructions to the electricians.3. Stay-in at the South Brewing departmentlunchroomThe seven first-shift electricians in south brewing de-partment building 15, of which electrician Ted Collinswas one and also a union steward, were apparently thelast of the three groups of electricians to learn, officially,of the revised Filtec decision on November 1, whenTreichel and Szewczuga, after first informing their re-spective groups in packaging, transmitted the informationto Collins. Collins also learned of the angry reaction ofthe other two groups from the two stewards, and of theindication, which had already surfaced in Treichel'ssouth packaging group, that they were talking of a wal-kout to the union hall.Collins informed his group, who were in the lunch-room, of what he had learned. According to Collins theytook up the cry that everything was going to the ma-chinists, because it was said that many managementpeople had been machinists at one time. They said theywould go down to the union hall to get explanations andaction. Collins told them it was against the contract andrules to leave their work, but as he testified his explana-tion did not seem to help.Collins said that he decided to go with his group, andwent to his supervisor, Floyd McFadden, electric super-visor for brewing operations, to tell him what the grouphad decided, and that he was going with them to keep275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder if he could. Supervisor McFadden immediatelycalled Industrial Relations Manager Feinsinger. Fein-singer took Labor Relations Manager Paulicivic withhim, gathered up McFadden, and together the threemanagement representatives went into the lunchroom ofsouth building 15. According to Paulicivic and Fein-singer the electricians were upset, and some were al-ready in street clothes ready to leave for the union hall.Paulicivic testified that he and Feinsinger ordered themen back to work on penalty of discipline including dis-charge, telling them they were engaging in an illegalwork stoppage in violation of the union contract. Themen replied, he said, you are violating the contract bygiving away our work as you did in the electric forkliftcase. None of the men returned to work.Feinsinger toldsteward Collins to call stewards Treichel and Szewc-zuga, but Collins was unable to reach them.Paulicivic testified that Collins was having a difficulttime in controlling his colleagues, and said so, but thathe was asked to try to hold them in the lunchroom.Feinsinger called Union Representative Carrera to comeout to the plant in a hurry to stop a walkout, and he ar-rived in or about 15 minutes. Feinsinger then told ste-ward Collins that Carrera had come to the plant and tohold the electricians in the lunchroom until the matterwas settled. Collins informed his colleagues that Carrerawas now in the plant, and they stayed in the lunchroom.When Union Representative Carrera arrived he wasmet by Industrial Relations Manager Feinsinger andLabor Relations Manager Paulicivic, who told Carrerathat there were seven electricians in the lunchroom whowould not go back to work and that the other electri-cians had left the plant. Carrera reproved Paulicivic (asthe latter acknowledged) for not calling Carrera beforethe Filtec decision was announced so that he could havetalked to the electricians about it, and then went into thelunchroom to talk to the seven men about getting backto work. Carrera testified that they were in a bad state,complaining of their stewards and of him, saying thatwhen they "went by the book" on grievance and arbitra-tion in the electric forklift truck case they still did notget the work that was awarded to them in the arbitra-tion, and shouting let's " let's get out and join theothers." Carrera asked them, what would it take to getthem back to work. The response was assurances of noreprisal against the employees, including those who hadwalked out.Union Representative Carrera went to consult with themanagement representatives. He ended up talking toCorporate Industrial Relations Manager Koenig, Mil-waukee Industrial Relations Manager Feinsinger, andMilwaukee Labor Relations Manager Paulicivic. Theydiscussed two matters.In the matter of the Filtec work assignment, it wasagreed that Respondent would give notice that it was in-stituting the revised work condition giving the installa-tion of the inspection head to the machinists, and theelectricians' Union would inform Respondent by letter ofan intention to strike on that account, affording Respon-dent an opportunity to file a charge with the Boardunder Section 10(k) of the Act alleging a violation ofSection 8(b)(4)(ii)(D), thereby putting the jurisdictionaldispute before the Board to decide."In the matter of discipline of employees for the workstoppage, there was no clear agreement or promise asUnion Representative Carrera conceded, but rather anindication to him by Respondent's representatives ofwhat would likely eventuate. As Labor Relations Man-ager Paulicivic said, Carrera stated he did not want anyof his people fired. In reply, Corporate Manager Koenigreferred to past practice where he said, the worst thathad happened (when employees resumed work prompt-ly) was a reprimand and warning, which was put intothe offending employee's file, and that Koenig did notexpect that anything more severe would happen here.(Paulicivic thought Koenig had been referring to past sit-uations where employees did not leave the plant proper-ty, but Carrera's testimony did not indicate that Koenighad drawn any such distinction.)With these understandings on the two matters, Carreraindicated that he would be helped in getting the menback to work. He called the union hall and found thatthere were 17 men there, including the 2 stewards Trei-chel and Szewczuga, and asked that the stewards holdeveryone there till he got back. He then proceeded tothe lunchroom, and, as he testified, explained the ar-rangement he had made with the Company on the Filtecassignment, and that, on discipline, (management had in-dicated there would be no repercussions other than writ-ten reprimands and warnings in the employees' files).According to Collins, the electricians in the lunchroomapparently were satisfied with Carrera's explanation, par-ticularly that there would be no discipline for any elec-trician greater than a reprimand and warning, and, itbeing close to quitting time, agreed to return to work inthe morning and checked out.At management's request, Collins went across thestreet to tell the second shift electricians to start workand in turn to tell the third-shift electricians to startwork when they came in.E. The Return to Work and Respondent'sIn vestigationHaving obtained the promise of the brewing depart-ment electricians to return to work the next day, No-vember 2, Union Representative Carrera hurried fromthe brewery to the union hall where the 17 electriciansof the first-shift packaging department were awaiting hisarrival. They had come to the hall in their cars at orabout 1:30 p.m., and Carrera arrived about 3:30 p.m.,after telephoning from the brewery and telling Sczew-zuga and Treichel to hold everyone there until he gotback.As several employees testified, there was a good dealof turmoil and display of temper as the employees await-ed Carrera. According to the testimony, Szewczuga andTreichel attempted to keep order, but had little to sayotherwise except that when several employees suggested9 This arrangement was kept. Respondent filed a charge before theBoard under Sec. 10(k) of the Act, and the Board decided the dispute infavor of the machinists, Local 494, International Brotherhood of ElectricalWorkers, AFL-CIO, 235 NLRB 1550 (1978).276 MILLER BREWING COMPANYinviting the second shift electricians to the Union hallboth stewards said it was not a good idea, and it was notdone. Carrera testified that, when he arrived at the unionmeeting hall, the men, other than Szewczuga and Trei-chel, "jumped" on him with their frustration and angerand clamored that they would not go back to work.When he got the men quiet enough to listen, he said, heexplained the solution he had arrived at with Respondentfor resolving the Filtec dispute under Section 10(k) ofthe Act, and told them that if they returned to work thenext day he had been informed by management that upto this time punishment meted out in similar situationshad been a written reprimand for the infraction and awarning notice in the personnel file of the offending em-ployee. Based upon this information, Carrera said hebegan to obtain general agreement on the men returningto work. While most of them reacted guardedly to thesolution, said Carrera, both stewards Treichel andSzewczuga spoke in favor of it and told the employeesthat returning to work was the best thing to do. Carreratestified that from what he observed in the 3 hours ofmeeting with these employees he did not gather thatTreichel or Szewczuga had led the employees out of theplant.Because he had forgotten to discuss with CorporateIndustrial Relations Manager Koenig the matter of whowould do the installation of the disputed Filtec inspec-tion head work pending resolution of the jurisdictionalissue, Union Representative Carrera took two of themost vociferous of the employees (not the stewards) tothe telephone with him and called Corporate ManagerKoenig. Koenig stated that the machinists opposed anyelectricians doing the work even tentatively, includingoutside electricians such as McGaw's employees, and hewould therefore try to obtain interim help for the disput-ed work from the manufacturer of the Filtec or from amillwright company.The meeting at the union hall ended at or about 6:30p.m. on November 1, with a resolve that the electricianswould return to work November 2.The second- and third-shift electricians did not engagein a work stoppage on November 1, and all shifts wereback to work on November 2 and thereafter.On November 2, Respondent launched an investigationof the work stoppage, consisting of interviews of first thesupervisors on November 2 and then the electricians onNovember 3. The investigation appeared to have beenlargely if not entirely completed on November 3. LaborRelations Manager Paulicivic was in charge of the inves-tigation and, together with Packaging Maintenance Man-ager Jablonowski, who participated in the investigation,made the effective recommendations for discipline of theemployees who participated in the work stoppage. Therecommendations were approved by Milwaukee Industri-o1 Apparently, however, one of the proposers of the idea, electricianGreg Mecha, called electrician Jerome Moss, who was normally a first-shift employee but worked the second-shift that week, and Moss got holdof two other second-shift electricians in his neighborhood and all threewent to the union hall after telephoning the plant they would be late. Ul-timately, the three forfeited pay for the several hours not worked thatday.al Relations Manager Feinsinger, then by Resident(Plant) Manager Mundt, and passed on for adoption andadopted by Corporate Industrial Manager Koenig andCorporate Labor Relations Manager Dockery.Union Representative Carrera and several employeescalled attention, in their testimony, to the fact that Re-spondent withheld announcing the discipline until afterthe Union signed its new contract with Respondent onNovember 11.F. The Discipline Including Two DischargesOn November 15, 1977, without any advance notice orintimation to the Union or to the electricians, Respon-dent announced the discipline it was imposing for thework stoppage and walkout of November 1.According to Labor Relations Manager Paulicivicthere were three levels of discipline.(a) For the six electricians who stopped work butstayed in the lunchroom of south building 15, writtenreprimands and warnings in their personnel records andloss of pay for the 3 hours of lost work. Steward Collins,who was the seventh electrician with them, was given noreprimand or warning but was docked for the 3 hours oflost work.(b) For the 15 electricians who walked out, suspen-sions for 3 days without pay and letters of reprimand andwarning in their personnel records.(c) For the 2 Stewards Treichel and Szewczuga, whowalked out with the other 15 electricians, discharge, be-cause of "participation in and leadership of' the walkout(Resp. Exhs. I and 2).The announcement was made in a meeting on Novem-ber 15 held by Labor Relations Manager Paulicivic andPackaging Maintenance Manager Jablonowski, to whichCollins was summoned first, and then Treichel andSzewczuga. According to the participants, concerningthe discharges of Treichel and Szewczuga, Paulicivicread the discharge notice of Treichel (Resp. Exh. 2,above) and told Szewczuga that the same applied to him.Collins testified that this was a total surprise to him andthat Treichel asked, for himself and Szewczuga, if theywere being fired because they were stewards, and thatPaulicivic replied yes, that because they were stewardsthey were supposed to be able to control their men andmake them do what they wanted them to do.'At hearing, Paulicivic and Jablonowski explained howthey arrived at the judgment that stewards Treichel andSzewczuga were the "leaders" of the walkout.Manager Jablonowski testified that, as a result of bothhis personal knowledge and participation in the investi-gation, he did not know who actually called or startedor led the walkout, and that in his personal dealing onNovember 1, with the north side walkout, he did not seeI Treichel testified that his words were, "[Alre" you "singling us out"because "we are stewards?" Paulicivic said Treichel asked, are you firingus "for that," but did not contradict Collins' testimony and conceded thathe did reply that as stewards Treichel and Szewczuga should be moreaware than any of the employees of the contract respecting grievancesand work stoppages. I credit the testimony of Collins, a more disinterest-ed participant. and because the additional explanations, infra, indicate thatPaulicivic and his colleagues equated "stewardship" with "leadership" inthe walkout; the answer attributed to him was reflective of his views.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSzewczuga direct any employees to leave or counter-mand orders of the supervisors to return to work. How-ever, he, Jablonowski, considered both Szewczuga andTreichel leaders because during his term as maintenancemanager they were always in his office as leaders andspokesmen of their group of electricians; and, becausethe Employer put them in the role of carrying messagesto the rest of the electricians, Jablonowski expected themto report decisions to their fellow electricians and calledthem both to the office on November I to impart infor-mation to them on the Filtec dispute that he wanted con-veyed to the electricians. When the two stewards report-ed to their fellow employees that the disputed Filtecwork went to the machinists, they were not misstatingRespondent's position, said Jablonowski. But, when theelectricians started walking out and the two stewardswalked out with them, the stewards were thereby con-doning the actions of their fellows, signifying leadership.In sum, said Jablonowski, in the discussion at the dis-charge meeting of November 15, "we considered Trei-chel and Szewczuga as leaders because they were ste-wards."Likewise, Manager Paulicivic testified, as did Jablon-owski, that, from personal knowledge and the investiga-tion, he had no direct knowledge that Treichel orSzewczuga started or encouraged or led the walkout.However, since they were stewards and transmitted theEmployer's message to the affected employees on theFiltec dispute he, Paulicivic, assumed that they had doneit in such a way as to cause the walkout.'2Indeed, hesaid, he regarded Treichel and Szewczuga responsiblefor the conduct of the electricians who stayed in at thelunchroom in south building 15, because they were theonly two electrician stewards to whom Respondent dis-seminated the decision on the Filtec dispute on Novem-ber 1. He conceded that he did not know how the elec-trician stewards distributed the decision on November 1.He also conceded that the machinists' representativeswere given the same decision to disseminate to the ma-chinists, and did not know and had not investigatedwhether they passed word around the plant that the elec-tricians had lost again. In this regard, though Paulicivicclaimed to know that the machinists were unhappy withthe part of the Filtec assignment that did go to the elec-tricians (though it was apparently with mutual consent),he admitted that the machinists filed no grievance con-cerning the Filtec assignments.The Union filed grievances on the discipline meted outto all who took part in the work stoppage, according toUnion Representative Carrera. Several days after No-vember 15, in a conference of Industrial Relations Man-ager Feinsinger and Labor Relations Manager Paulicivicfor Respondent, and Carrera and Union Business Man-2 To bolster this assumption, Paulicivic took out of context severalremarks by the two stewards in prior meetings with management whichPaulicivic inferred to be indicative of a frame of mind to create a workdisturbance; but it will be recalled that he and Jablonowski in referring tosome of the same remarks described them as typical of the way represen-tatives of both machinists and electricians talked at their meetings onwork assignments, see fn. 5, supra, and related text. In making inferencesfrom past events, Paulicivic took no account of Szewczuga's and Trei-chel's unblemished records as employees for 26 years and 12 years, re-spectively, and for 4 years each as stewards.ager Kruse for the Union, Feinsinger explained the sev-eral grades of discipline. In referring to the more severepenalty of discharge for Treichel and Szewczuga, ac-cording to Carrera and Kruse, Feinsinger said, the ste-wards wore the badges and consequently had a greaterresponsibility. While Feinsinger disclaimed using thewords "wore the badge" saying he spoke of leadershipof the walkout, he conceded that in discharging the twomen it was an obvious consideration that they were ste-wards and that the whole flavor of his conference discus-sion centered on their greater responsibility as stewards.Feinsinger testified that he relied on and approved thePaulicivic investigation and recommendations, and it isclear that he accepted and approved the Paulicivic-Jab-lonowski view that equated the stewardship of the twodischarged electricians with leadership of the walkout.Union Business Manager Kruse and Union Representa-tive Carrera pointed out that the stewards were not offi-cers of the Union and were not elected, but were ap-pointed by the union representative to serve and served,without additional compensation or benefits, as go-betweens or means of communication between the menand the Company and between the Company and themen. In this connection the third steward, Collins, testi-fied that when he heard the management views on stew-ardship, expressed in the course of the November 15 dis-charge meeting, he resigned as steward; and Carrera tes-tified (as did several employees) that he has since beenunable to persuade any of the electricians at the plant toserve as stewards. 3G. Conclusions Regarding 8(a)(1) and (3) ViolationsAs already reviewed, the principal testimony concern-ing the actual conduct of Treichel and Szewczuga beforethe electricians started to walk out of the plant with theirfellow electricians came from the participants in thework stoppage. That testimony indicated that each of thetwo stewards in transmitting the Filtec decision to hisgroup urged his fellows to let the Union handle thematter of the Filtec assignment by the contract grievanceprocess and urged against a work stoppage when talk ofa walkout to the Union surfaced but that the employees'anger and protest that put the walkout talk into actionwas as much aimed at the stewards and the Union fortheir apparent lack of success or inadequacy in holdingwork assignments under the contract process as it wasaimed at the seeming favoritism shown by managementto machinists over electricians. There was thus no evi-dence that the stewards were cranking up sentiment for awalkout to the union hall or otherwise exerting leader-ship of the walkout, but rather that after it was apparentthat the two groups were going to the hall each stewardwent along hoping to keep his group orderly.On its part, Respondent assumed that the two electri-cian stewards not only led the walkout of the two13 Manager Feinsinger testified that the union grievances on disciplineincluding the discharge went to arbitration. As a matter of informationonly, counsel for Respondent noted in his opening statement at the hear-ing that the arbitration upheld the discharges, but it was further notedthat Respondent's answer to the complaint did not raise this result, or de-ferral to the arbitration, as a defense.27X MILLER BREWING COMPANYgroups, but also created the work stoppage of the thirdgroup who stayed in the brewing department lunchroom,because the two electricians were stewards, and as suchhad been handed the Filtec work assignment decision byRespondent to transmit to the electricians and transmit-ted it.Obviously, in discharging employees Treichel andSzewczuga for leadership of the work stoppage Respon-dent acted on an assumption or belief, without founda-tion in and contrary to the fact, that employees Treicheland Szewczuga had performed in a wrongful mannertheir union-related and protected function under the Actas stewards,'4in transmitting Respondent's work assign-ment decision to their fellow employees. An employermay not discharge an employee for even a good-faith butmistaken belief that he was guilty of misconduct whileengaging in protected activity, and such discharge vio-lates Section 8(a)(l) of the Act, N.L.R.B. v. Burnup andSims, Inc., 379 U.S. 21, 23-24 (1964).In connection with disciplining the two stewards fortheir actual participation in the illegal walkout, while itis true that the employer may "pick and choose" fromamong the offending employees it proposes to disciplineincluding discharge, it cannot discriminate among suchemployees on the basis of union considerations, AmericanBeef Packers, Inc., 196 NLRB 875 (1972). Here all of theparticipants who engaged in the work stoppage werepunished by a 3-day suspension or less, except Treicheland Szewczuga who were discharged because they werestewards and allegedly had a greater responsibility thanthe other employees to refrain from, if not deter, suchconduct. The evidence was that both stewards did at-tempt to deter the walkout by arguing with their fellowemployees for use of the grievance procedure andagainst the walkout. The question reduces itself towhether their joining their fellows, who had decided towalk out, justified the Employer in imposing the greaterpenalty of discharge upon the stewards because theywere stewards, in contrast to the lesser penalty on em-ployee participants who were not stewards.The Board recognizes that a greater penalty than thatgiven other participants may be applied to the participat-ing steward where he actively led and directed the wild-cat strike, Chrysler Corporation, Dodge Truck Plant, 232NLRB 466, 477 (1977), or sought to induce employeeparticipation in a contractually prohibited slowdown,Midwest Precision Castings Company, 244 NLRB 597(1979).However, the Board has held that selecting an em-ployee for discipline, or imposing upon him a greaterpenalty than imposed upon others who breached a no-walkout contract provision, because the employee is aunion steward, is discrimination against the employee onthe basis of his holding union office and violates Section8(a)(3) of the Act, Precision Castings Company, Division ofAurora Corporation, a wholly owned subsidiary of AlliedProducts Corporation, 233 NLRB 183, 184 (1977), wherethe employer selected for suspension five employees,who joined a contractually forbidden walkout, because14 The union office of steward or committeeman "embodies the es-sence of protected concerted activities," General Motors Corporation, 218NLRB 472, 477 (1975), enfd. 535 F.2d 1246 (3d Cir 1976).the five were stewards and supposedly failed to abide bytheir contractual obligation to take all reasonable steps torestore normal operations: Indiana and Michigan ElectricCompany, 237 NLRB 226 (1978), finding that the con-tractual language did not constitute a recognition thatthe stewards (who joined a walkout after it began) hadtaken a higher risk than other employees; and Gould Cor-poration, 237 NLRB 881 (1978), holding that the steward,who joined a 2-hour work stoppage and was the onlyemployee discharged, was discharged not for his actionsas an employee but because of his lack of actions as asteward, which the Board said was a legally impermissi-ble criterion for discipline under the Act that was notvalidated by the contract clause specifying responsibil-ities of union officers.The Seventh and Third Circuit Courts of Appeals, re-spectively, declined to enforce the latter two decisions,Indiana & Michigan Electric Company v. N.L.R.B., 599F.2d 227 (7th Cir. 1979); and Gould Inc. v. N.L.R.B., 612F.2d 728 (3d Cir. 1979), and in the course of doing soalso expressed disapproval of the lead case, PrecisionCastings Co., supra.The principal disagreement between the courts, on theone hand, and the Board, on the other hand, is thecourts' view that selecting the steward for separate, ormore severe, discipline (than is applied to other employ-ee participants in a work stoppage forbidden by contract)is not inherently destructive of protected employee rightsunder the Act because the steward is already bound asan employee, as well as a union official, not to violatethe contract prohibition; and the more severe punishmentis based upon breach of the higher responsibility that ac-companies the official status as steward, a breach thatmakes the steward's misconduct more serious than thatof the rank-and-file (Indiana and Michigan Electric Co..supra at 229; Gould Inc., supra at 730-732). Both courtsderived from the contractual provisions in each case apositive duty upon the stewards to take steps to termi-nate the illegal work stoppage (in Gould, provisions bind-ing the union officers and representatives to take steps tocause the illegal activity to cease, to refuse to aid suchaction, and to use reasonable efforts to terminate suchaction; in Indiana and Michigan Electric, provisions thatthe employees will not be called upon or permitted bythe union to engage in illegal work stoppages).In comparing these two cases with the case at bar,there may be a basis for a distinction in that the contractclause pertaining to unlawful work stoppages (see sec. B,above) has no special undertaking that could be said toplace a special or specific duty upon the stewards in con-nection with forbidden work stoppages. It simply pro-vides that the Union agrees for itself and its membersthat there shall be no (forbidden) work stoppage. ''1 In a more recent decision of September 28, 1979, Armour-Dial. Inc..,245 NLRB 959, where the Board found that the employer had singledout four union committeemen for discipline of suspension because of awork stoppage that the four employees did not engage in or induce butfrom which they refused to disassociate themselves, the Board held thatthe employer violated Sec. 8(a)3) and (I) of the Act because the basis forthe discipline must be misconduct itself, and not the employee's positionas a union official (citing its Precision Casiing and Gould decisions.Continued279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, aside from the question of whether the twocircuit opinions in Indiana and Michigan Electric andGould are distinguishable from the case at bar on thecontract issue, it appears that the Board has not yet ad-dressed itself to the question of whether it acquiesces in(or declines to follow) the disapproval by the two circuitcourts of the Board rationale in the two cases (as well asthe earlier Precision Castings case). In that state of affairs,I am obliged under established precedent to adhere toPrecision Castings, Indiana and Michigan Electric, andGould, as decided by the Board, as the existing Boardlaw not reversed by the Board or the Supreme Court,Insurance Agents International Union AFL-CIO (The Pru-dential Insurance Company of America), 119 NLRB 768,773 (1957); Novak Logging Company, 119 NLRB 1573,1575-76 (1958); Iowa Beef Packers, Inc., 144 NLRB 615,616-617 (1963); Nello Pistoresi & Son, Inc. (S & D Truck-ing Co., Inc.), 203 NLRB 905, 906, fn. 2 (1973), notwith-standing the fact that the case at bar arose in the territo-rial jurisdiction of the Seventh Circuit.Hence, I am of the opinion that the discharge by Re-spondent of employees Treichel and Szewczuga, consti-tuting a greater discipline than that visited upon theother participants in the walkout and imposed becausethe two employees were union stewards, was discrimina-tory and in violation of Section 8(a)(3) and (1) of theAct. In this connection it should be noted that the dis-charges of the two stewards have actually discouragedall of the remaining electricians, including the formerthird steward who resigned as steward as a result of thedischarges, to decline to serve as stewards, and has effec-tively deprived the unit of its full statutory and contrac-tual right of representation in matters requiring or callingfor the presence or participation of stewards.CONCLUSIONS OF LAW1. Respondent's discharge of employees Szewczugaand Treichel, from among the 24 electrician employeeswho participated in an unauthorized work stoppage onNovember 1, 1977, imposed as a greater discipline thanwas imposed upon the other participants because the twoemployees were union stewards, was discriminatory andconstituted unfair labor practices in violation of Section8(a)(3) and (1) of the Act. The discharge, on the furtherbasis of an unproven accusation or mistaken belief byRespondent that the two stewards were the leaders ofthe work stoppage and walkout, constituted furtherunfair labor practices in violation of Section 8(a)(1) ofthe Act.2. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that the Respondent:supra). The Board pointed out that the no-strike clause contained no re-quirement that union officials take appropriate steps to prevent violationsof the clause or allowing the employer to discipline officials on the basisof their failure as union officers to abide by the contract; and the Boardadded that it was not reaching the issue of whether a union could. bycontract, waive an employee's right to engage in protected concerted ac-tivity through holding of union office by providing for the discipline ofunion officials.(1) Cease and desist from its unfair labor practices.(2) Offer to reinstate employees Szewczuga and Trei-chel, and give each backpay from the date of his dis-charge, November 15, 1977, said backpay to be comput-ed on a quarterly basis as set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), approved in N.L.R.B. v.Seven-Up Bottling Company of Miami, Inc., 344 U.S. 344(1953), with interest as prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977).16(3) Post the notices provided for herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, there is hereby issued the following recom-mended:ORDER 1 7The Respondent, Miller Brewing Company, Milwau-kee, Wisconsin, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Discharging employees or discriminating againstthem in regard to their hire, tenure, or any term or con-dition of employment, because of their protected con-certed activities or because they hold union office in thebargaining unit when engaging in protected concertedactivities.(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make employees Ervin Szewczuga and GeraldTreichel whole, in the manner set forth in the section ofthis Decision entitled "The Remedy," for any loss ofearnings incurred by them as a result of their dischargeson November 15, 1977.(b) Offer to both of said employees immediate and fullreinstatement to their former jobs, or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its plant in Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix."18 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by one of its autho-'6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).17 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.18 In the event this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."280 MILLER BREWING COMPANYrized representatives, shall be posted by it immediatelyupon receipt thereof, and maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.281